Citation Nr: 0948943	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-40 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected schistosomiasis, hepatic, currently evaluated as 30 
percent disabling.  

2.  Entitlement to service connection for cholelithiasis, 
claimed as gallbladder condition.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his son-in-law


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to April 
1960.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions dated in June 2006 and 
October 2007.  

In October 2009, the Veteran and his son-in-law testified at 
a hearing before the undersigned Veterans Law Judge.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The service-connected hepatic schistosomiasis, with 
history of hepatitis A, is not shown to have resulted in 
current residuals or related liver dysfunction or any 
cirrhosis.  

2.  The Veteran is not shown to have manifested complaints or 
findings referable to a gall bladder disorder in service or 
for many years thereafter.  

3.  The currently demonstrated cholelithiasis is not shown to 
be due to any event or incident of the Veteran's active 
service; nor is it shown to have been caused or aggravated by 
a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected hepatic 
schistosomiasis, with history of hepatitis A, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.114 including Diagnostic Codes 7312, 7324, 7345, 
7354 (2009).  

2.  The Veteran's disability manifested by cholelithiasis, 
claimed as gallbladder condition, is not due to disease or 
injury that was incurred in or aggravated by active service; 
nor is it proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Hepatic Schistosomiasis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged 
ratings have been considered here, but the Board concludes 
that the level of disability has not varied during the 
pertinent time period for the reasons discussed below.  

The regulations provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  

Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  See 38 C.F.R. § 4.113 (2009).  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342 and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114.  
 
The Veteran's hepatic schistosomiasis, with a history of 
hepatitis A, is currently rated as 30 percent disabling under 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7324.  That 
diagnostic code gives a rating of 30 percent for severe 
symptoms of distomiasis, which is the broad category of 
parasitic infections that includes hepatic schistosomiasis.  
The current rating is the highest available under DC 7324.  

Higher ratings are assignable under DC 7345 or DC 7354.  
Diagnostic Code 7345 concerns chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, drug-induced 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C).  

Diagnostic Code 7354 addresses hepatitis C (or non-A, non-B 
hepatitis) with serologic evidence of hepatitis C infection 
and the signs and symptoms due to hepatitis C infection 
contained in the rating criteria.  

Under both diagnostic codes, a 40 percent evaluation is 
assigned in cases of daily fatigue, malaise, and anorexia, 
with minor weight loss and hepatomegaly, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.  

A 60 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  

A 100 percent evaluation is assigned in cases of near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  

Under both diagnostic codes, sequelae, such as cirrhosis or 
malignancy of the liver, are to be evaluated under an 
appropriate diagnostic code but not using the same signs and 
symptoms. Additionally, an "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  

Diagnostic Code 7312 provides ratings for cirrhosis of the 
liver, primary biliary cirrhosis, or cirrhotic phase of 
sclerosing cholangitis.  Cirrhosis with history of one 
episode of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy (erosive gastritis), is 
rated 50 percent disabling.  

Cirrhosis with history of two or more episodes of ascites, 
hepatic encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis), but with  periods of 
remission between attacks, is rated 70 percent disabling.  

Cirrhosis with generalized weakness, substantial weight loss, 
and persistent jaundice, or; with one of the following 
refractory to treatment: ascites, hepatic encephalopathy, 
hemorrhage from varices or portal gastropathy (erosive 
gastritis), is rated 100 percent disabling.  

A Note to Diagnostic Code 7312 provides that, for rating 
under Diagnostic Code 7312, documentation of cirrhosis (by 
biopsy or imaging) and abnormal liver function tests must be 
present.  38 C.F.R. § 4.114.  

The Veteran underwent a VA examination in March 2006.  The 
examiner reviewed the Veteran's electronic records and an 
abdominal sonogram taken in October 2005.  During the 
examination, the Veteran complained of right upper quadrant 
discomfort associated with fatty food intolerance.  The 
Veteran denied having diarrhea, weight loss, and changes in 
bowel habits.  He had no other gastrointestinal complaints.  

The examiner concluded that there was no evidence of chronic 
liver disease or cirrhosis.  The listed diagnoses were those 
of status post hepatitis A, without evidence of residuals; 
and status post schistosomiasis.  

An April 2007 note from the Veteran's private treating 
physician indicated that the Veteran had chronic liver 
disease.  The note does not indicate the frequency or 
severity of his symptoms or cite the objective findings on 
which his diagnosis was based.  

Another VA examination was conducted in March 2009.  The 
examiner noted that there were no incapacitating episodes 
within the past 12 months.  Based on a December 2008 
sonogram, the examiner diagnosed mild hepatomegaly with fatty 
liver.  The sonogram showed no evidence of ascites.  The 
examiner noted that there was no evidence of current 
hepatitis or any signs or symptoms from the service-connected 
liver condition.  

There are no objective findings that meet the requirements 
for a higher rating for the service-connected hepatic 
schistosomiasis under any diagnostic code of 38 C.F.R.§ 
4.114.  

Thus, without a showing of any related liver disease or 
findings of cirrhosis, the claim for an increased rating 
higher than the current 30 percent rating must be denied.  


Extraschedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold factor for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the applicable schedular 
criteria are inadequate for the purpose of compensating the 
veteran.   

Initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for the disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not reflect that the Veteran 
has required frequent hospitalization or experienced 
disabling manifestations with marked interference with 
employment beyond those contemplated by the criteria 
established for this purpose.  

In sum, there is no suggestion that the average industrial 
impairment due to service-connected disability would be in 
excess of that contemplated under the rating criteria.  
Accordingly, the Board has determined that referral of this 
case for extraschedular consideration is not in order.  


Service Connection for Cholelithiasis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and (3) 
a relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).

Certain chronic disabilities, such as calculi of the kidney, 
bladder, or gallbladder, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from active duty.  38 C.F.R. §§ 3.307, 
3.309.  

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310 (2008).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Here, the Veteran's service treatment records are negative 
for complaints, diagnosis, or treatment related to 
cholelithiasis.  The medical board examination at separation 
in April 1960 noted schistosomiasis with granulomatous 
inflammation of the liver due to Schistosoma mansoni.  There 
was no notation regarding a related gallbladder condition.  

The first medical evidence suggestive of cholelithiasis was 
based on a July 1966 oral cholecystogram, conducted pursuant 
to the June 1966 VA examination.  The interpreter of the oral 
cholecystogram indicated that there were several large 
translucencies in the well visualized gallbladder.  He 
indicated that some of them might be stones and some might be 
gas shadows.  A re-examination was advised at that time.  
Unfortunately, the Veteran failed to report for the re-
examination scheduled in the next month.  

The Veteran's private treating physician diagnosed 
cholelithiasis in December 2005 based on an abdominal 
sonogram showing floating echogenic particles suggestive of 
tiny calculi.  

The Veteran contends that the currently diagnosed 
cholelithiasis is secondary to the service-connected hepatic 
shistosomiasis with history of hepatitis A.  

The RO requested a VA medical opinion May 2006.  An opinion 
was provided by the same VA examiner who conducted the March 
2006 examination.  After reviewing the claims file and 
electronic records, the examiner found that the gallbladder 
changes reported in the abdominal sonogram were compatible 
with cholelithiasis.  

Further, the VA examiner opined that the gallbladder 
condition was completely different and with 
pathophysiological mechanism and etiology not related at all 
to the service-connected liver conditions of schistosomiasis 
or hepatitis.  

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the Veteran's and his 
representative's written and oral assertions; however, none 
of this evidence provides a basis for allowance of the claim 
on a direct, presumptive, or secondary basis.  

Questions of medical diagnosis or etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the Veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, none of the lay assertions in this regard 
have any probative value.  

At the October 2009 hearing, the Veteran testified that his 
doctor told him the gallbladder condition was related to the 
liver condition.  However, hearsay medical evidence does not 
constitute competent medical evidence.  Warren v. Brown, 6 
Vet. App. 4 (1993); see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) ("What a physician said, and the layman's 
account of what he purportedly said, filtered through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute medical evidence").  

Because there was no evidence of cholelithiasis in service or 
for at least 6 years thereafter, service connection on 
presumptive or direct basis is not warranted.  It is also 
denied on a secondary basis because a competent medical 
statement opined that the Veteran's cholelithiasis was not 
related to the service-connected hepatitic schistosomiasis..  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim of service connection.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in March 2006 of the information and evidence needed 
to substantiate and complete claims for service connection 
and an increased rating, to include notice of what part of 
that evidence is to be provided by the claimant, notice of 
what part VA will attempt to obtain, and notice of the 
appropriate disability rating and effective date of any grant 
of benefits.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA satisfied its duty to assist.  VA treatment records were 
associated with the claims file and VA examinations were 
conducted.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  


ORDER

An increased rating higher than 30 percent for the service-
connected schistosomiasis, hepatic is denied.  

Service connection for cholelithiasis, claimed as gallbladder 
condition, is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


